Citation Nr: 0619009	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  99-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1966 to February 
1968.

This appeal arises from rating decisions of the St. Louis, 
Missouri Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a psychiatric disability that is 
related to his military service.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  It 
was also held in the case of Stegall v. West, 11 Vet. App. 
268 (1998), that when remand orders of the Board are not 
complied with, the Board itself errs in failing to insure 
compliance.  

The Board remanded this case to the RO in July 2004 for 
further evidentiary development; however, all of the 
requested development was not accomplished.  In particular, 
the veteran's case was to be returned to the VA examiner who 
had conducted the November 2002 VA examination; 
unfortunately, this examiner was no longer employed at the VA 
medical center.  In view of the fact that the veteran 
contends that symptoms he exhibited during service 
represented the onset of current psychiatric disability, the 
veteran should be afforded a VA psychiatric examination by an 
examiner who has not previously examined the veteran.  The 
report of examination must include diagnoses for all current 
psychiatric disability along with a nexus opinion relative to 
the onset of each disability.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ask the veteran to provide 
information regarding all evidence 
relating to the issues on appeal that 
has not already been made part of the 
record.  The RO should assist the 
veteran in obtaining all relevant 
medical evidence that is not already of 
record to include all current treatment 
records from the Fayetteville VA medical 
center.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination by a physician who has not 
previously examined him and who has the 
necessary expertise to evaluate the 
veteran's claim.  Prior to the 
psychiatric examination, complete 
psychological testing should be 
accomplished.  The claims folder must be 
made available to the physician for 
review prior to the examination.  The 
physician should provide diagnoses for 
all current psychiatric disability.  
Based on a complete review of the record 
and the current examination, the 
physician should render an opinion as to 
whether it is at least as likely as not 
that the veteran currently suffers from a 
psychiatric disability to include 
depression that is related to his 
service.  Complete reasons and bases for 
the requested medical opinion must be 
provided as part of the report of 
examination.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  Additionally, if 
the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



